





CITATION:
Toronto Star Newspapers
          Ltd. v.
Fraleigh
, 2011
          ONCA 555



DATE: 20110816



DOCKET: C53204



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and LaForme JJ.A.



BETWEEN



Toronto Star Newspapers Ltd.



Appellant



and



Greg
Fraleigh



Respondent



Paul
Schabas
, for the appellant



Peter A.
Downard
and Catherine M.
          Wiley, for the respondent



Heard: June 10, 2011



On appeal from the costs judgment
          of Justice Alan C.R. Whitten of the Superior Court of Justice dated September
          7, 2010, reported at 2010 ONSC 4637.



H.S.
    LaForme J.A.:

INTRODUCTION

[1]

The cost award at issue in this appeal
arises from Greg
Fraleighs
intervention in an action to which he was not a party.  In the original action, the plaintiff, Mr.
Fraleighs
ex-wife, refers frequently to Mr. Farleigh as to
    well as his health. In January 2010, Mr.
Fraleigh
,
    without notice to the parties or the media, obtained a publication ban and
    sealing order in that action.  The

Toronto Star (the Star)
    subsequently also intervened in the action seeking to have the publication ban
    and sealing order set aside.

[2]

In April 2010, the
    motion judge granted a confidentiality order for certain paragraphs of the
    statement of claim and a publication ban for information which would disclose
    the personal health condition of and health care received by Mr.
Fraleigh
.  The order
    was amended in early May 2010 to include the parts of the reasons that detailed
    that information.  In September 2010, full
    indemnity costs of $93,173.67 were awarded against the Star.  The Star appeals the costs award.

BACKGROUND

[3]

Mr.
Fraleigh
had been
    married to Joanne
Fraleigh
; however, their marriage
    irreparably broke down in 2003.
Ms.
Fraleigh
and Mr.
Fraleigh
engaged
    in divorce litigation that settled in November 2009.  A sealing order for the court file was made
    on December 12, 2008.
Mr.
Fraleigh
had
    been in a conjugal relationship with Catherine Killen since 2007.

[4]

Mr.
Fraleighs
business had group insurance with The Great-West Life Assurance Company (GWL)
    from 2005 to 2007, during which time he submitted health-related claims.  Ms. Killen was an employee of GWL in
    2007.

[5]

In June 2009, Ms.
Fraleigh
issued a statement of claim against GWL and Ms.
    Killen alleging negligence and breach of trust.  The alleged negligence and breach of trust arose out of the fact that
    Ms. Killen
was involved in adjusting medical
    insurance claims made by Mr.
Fraleigh
while
    simultaneously engaging in a personal relationship with him.  Mr.
Fraleigh
was
    not a party to the action.

[6]

A sealing order was
    placed on the case in December of 2008.  On January 7, 2010, Mr.
Fraleigh
, as a
    non-party, obtained an
ex parte
order
    extending the sealing order and a complete publication ban
over the underlying civil action
.
He sought the publication ban and sealing order because he
    had been contacted by a reporter for the Star and had been advised that the
    Star was preparing a story on the allegations in the statement of claim in the
    underlying action.

[7]

The January 7, 2010 publication ban and sealing order were
    to be in effect until January 21, 2010.  However, on January 17, 2010, the publication ban and sealing order were
    extended first to February 2, 2010, and again by further order until an
    unspecified return date.

[8]

Upon learning that the court file had been sealed and was
    also subjected to a publication ban, the Star sought leave to intervene in the
    action for the sole purpose of setting aside the publication ban and sealing
    order.  Mr.
Fraleigh
responded by also seeking leave to intervene to respond to the Stars
    application and to seek an appropriate publication ban on information
    respecting his personal health and any personal health care he had received.  On consent of the parties, on February 25,
    2010, Milanetti J, granted both the Star and Mr.
Fraleigh
leave to intervene.

[9]

In addition, Milanetti J. lifted the complete publication
    ban and sealing order obtained by Mr.
Fraleigh
in
    January 2010.  She replaced them with a
    publication ban only pertaining to information concerning Mr.
Fraleighs
health, as this was the information that Mr.
Fraleigh
sought to protect from public disclosure.  The publication ban issued by Milanetti J.
    was temporary, pending full argument on Mr.
Fraleighs
motion.

[10]

On
    March 22, 2010, Mr.
Fraleigh
was examined briefly by
    the Stars counsel on his affidavit sworn on March 5, 2010.
On March 24, 2010, before the
    motions had been heard, the Star published a front-page story on the
Fraleighs
and Ms. Killen titled The wife, the husband
    & the insurance affair: Tracey Tyler, The wife, the husband & the
    insurance affair, Toronto Star (24 March 2010).  There is no suggestion that this story, which
    does not mention Mr.
Fraleighs
health condition,
    breached any part of Milanetti Js order.

[11]

The two motions were
    heard together on March 30, 2010.  Ms.
Fraleighs
counsel attended on the motion and supported the
    position of the Star.
On May 5, 2010, the motions judge
    released his decision granting Mr.
Fraleighs
indefinite
    publication ban and confidentiality order.  The publication ban and confidentiality order imposed by the motions
    judge pertained to information respecting Mr.
Fraleighs
health and any health care he had received.  This order was substantially the same as the temporary ban imposed by
    Milanetti J. on February 25, 2010.

[12]

On September 7, 2010, after a review of the parties written
    cost submissions, the motions judge, Whitten J., ordered
full
    indemnity costs of $93,173.67 against the Star.   The
    cost award is the only decision of the motions judge that is under appeal.

Reasons of the Motions Judge

[13]

As a brief introduction, the motions judges
    reasons on costs can be broken down into two parts; why costs are appropriate,
    and why full indemnity costs are warranted.  I will provide further detail of his reasons on these two parts as I
    proceed through my analysis.

[14]

For purposes of the first part, the motions judge noted that
    the motion regarding the publication ban touched on significant
Charter
issues of privacy and openness
    of the courts, but that the specific information sought by the Star was not
    lofty and was possibly prurient.  The
    Star, he found, is a business, not a non-profit interest group, and while it
    may have acted to preserve freedom of the press and openness of the court, it
    was also motivated by a potential economic benefit.

[15]

Mr.
Fraleigh
, the motions judge
    held, was entitled to protect his interests to privacy and had legal precedent
    to support doing so.  In the motions
    judges view, there was no reason in the circumstances of this case to depart
    from the general principle that the successful party should receive his
    costs.

[16]

As for the second part, the motions judge held that this is
    an exceptional situation for which substantial indemnity costs are usually
    reserved.  However, he then went on to
    award full indemnity costs.  In the
    motions judges opinion this was a David and Goliath situation, between a
    media giant and an individual trying to protect his right to privacy ...
fac
[
ing
] the possible publication
    of profound and unproven allegations.

ISSUES

[17]

The Star appeals the motions judges decision on
    costs and advances three grounds, namely: (
i
) the
    costs award is inconsistent with the protection provided under s. 2(b) of the
Charter
; (ii) the costs award
    contravenes a rule of general principle; and (iii) elevated costs are not
    appropriate in this case.

[18]

In
    response, Mr.
Fraleighs
position is essentially that
    the Star demonstrated a callous disregard for the highly sensitive personal
    health interests of an emotionally fragile person, and should not be insulated
    from its conduct.  He submits that the
    law's requirement of an "obvious" case in which there are
    "strong grounds" to interfere with an order as to costs, has not been
    met.

[19]

I would dismiss grounds one and two
    advanced by the Star, but I would give effect to the third ground.  While I believe the motions judge erred in
    awarding full indemnity costs, I find that it was a proper exercise of his
    discretion to award costs.

[20]

Contrary to the Stars assertions, I do not think the
    specific facts of this case provide a compelling argument that the costs award
undermines the open court principle by
    deterring the media from fulfilling its important constitutional role in
    protecting open courts.

ANALYSIS

(
i
)        Is the award inconsistent with s. 2(b)
    of the Charter, the open courts principle and the role of the media?

[21]

I begin by observing that the Star does not
per se
argue a violation of s. 2(b) of
    the
Charter
; rather, it relies on the
    section as evidence of the constitutionally important role of the media in
    protecting Canadas open courts doctrine.  The essence of the argument is that to punish the Star with costs  as
    was done here  is not only inconsistent with the medias
Charter
-protected role, but puts a chill on it: it discourages the
    media from protecting the open court doctrine.

[22]

In
    dismissing the Stars motion regarding costs, the motions judge, at para. 10,
described the underlying litigation as follows:

What was at stake in terms of what was going to be
    published was not of ilk of a political philosophy debate.  It was the
    details of citizens in private litigation.

[23]

The motions judges
    view was that t
he Star was not compelled to resist the application of
    Mr.
Fraleigh
.  That may be true; however, it was nevertheless lawfully entitled
to advance and argue the constitutional principles underlying
    the intervention.  The Star was properly
    responding to an order obtained
ex parte
by Mr.
Fraleigh
, which effectively closed the court
    to the public.  It did nothing wrong and
    was within its rights to do so.

[24]

At the same time, however,
    the motions judge also found that the Star was additionally motivated by
    business interests, which was open to him on the record.  The nature of the information Mr.
Fraleigh
sought to protect was very personal and had little
    public importance in regards to keeping the courts open.

[25]

In the unusual facts of this case, the dispute
    centered on
the privacy interest and the nature of
    the information at stake, weighed against the public interest in the openness
    of courts together with a financial interest.  These competing interests, in these circumstances, do not necessarily
    insulate either of the parties from a costs order.


(ii)
Did the motions judge err by awarding costs against an intervener,
    in violation of the general principle that interveners in constitutional/public
    interest litigation are not subject to costs orders?

[26]

In this case
    both parties intervened in the litigation for legitimate purposes as is
    indicated by the fact they were each granted the necessary leave to do so.  Indeed, the motions judge recognizes the legitimacy
    of the interventions where, at para. 18 he notes, 
Mr.
Fraleigh
, like the Star, was entitled to protest his
    interests.  Accordingly, t
he Star contends, the costs award is contrary to the general
    principle that interveners in constitutional/public interest litigation are not
    awarded costs, nor are costs awarded against them.

[27]

The Star argues
    further that there was no basis for any departure from this general rule.  On the contrary, the Star claims that given
    the fact that both the affected parties are interveners, the court should apply
    the general principle that no costs should be awarded to interveners.

[28]

In the immediate case, both the Star and Mr.
Fraleigh
were joined as interveners, but the nature of
    their involvement is not in the typical context. As such the references to more
    typical interveners on this appeal are not determinative.  Even so, the Star, as I have mentioned,
    argues that the normal rule for interveners in public interest litigation
    should apply  that is, that interveners neither receive nor pay costs.

[29]

While it does appear that a general rule has developed
    where interveners are neither awarded costs nor ordered to pay them, exceptions
    have been made.  For example, in
Lavigne
v. O.P.S.E.U.
(1989), 67 O.R. (2d) 536,
    which included in part a constitutional challenge to a section of the
Colleges Collective Bargaining Act
,
    R.S.O. 1980, C. 74, the Court of Appeal for Ontario awarded costs to several
    interveners: p. 576.  In ordering costs to
    interveners, a judge exercises discretion and is owed deference by this
    court.

[30]

Here, while the Star was entitled to take the position
    that there was a public interest element to its intervention to preserve
    freedom of the press and openness of the court, it was also intervening to
    advance its own interest in publishing the protected information.  As the motions judge found it was also
    motivated by business interests, a finding that was open to him on the evidence.

[31]

Both parties in this proceeding were entitled to use
    legal proceedings to protect their interests or advance public interest
    obligations and to ask for costs, especially if successful.  I would therefore not interfere with the
    motions judges exercise of his discretion to order costs in the circumstances
    of this case.

(iii)     Did the
    motions judge err by awarding full indemnity costs?

[32]

In
    determining the extent of a costs award, the ordinary rule is that the
    successful litigant is entitled to his or her costs.  However, while awarding costs is a
    discretionary exercise, attracting a high level of deference, awards must be
    given on a principled basis.  While I
    accept that the motions judge was entitled to exercise his discretion and order
    costs, I do not accept that he did so on a proper basis.  Accordingly, his decision is not entitled to
    deference and this court can intervene:
Davies v. Clarington (Municipality)
(2009), 100 O.R. (3d) 66 (Ont.
    C.A.).

[33]

I begin by noting that it is not entirely clear
    from the motions judges decision whether he intended to award costs on a
    substantial indemnity or full indemnity scale.  At paras. 19 and 20 he notes that this is an exceptional case that calls
    for substantial indemnity, but goes on to award full indemnity costs.  In any event,
I believe he erred in three respects in awarding elevated
    costs: (
i
) he made no findings of misconduct; (ii) he
    relied on the relative resources of the parties; and (iii) he
awarded
    costs for steps taken by Mr.
Fraleigh
which should
    not be the responsibility of the Star.

[34]

This
    court at para. 31 of
Clarington
reaffirmed the principle
that elevated
    costs are warranted in only two circumstances.  First, where there is an offer to settle under rule 49.10 of the
Rules of Civil Procedure
, which has no
    application in this case.  Second, on a
    clear finding of reprehensible conduct on the part of the party against which
    the cost award is being made.

[35]

There are simply no findings by the motion judge
    of actual misconduct let alone conduct that can be described as reprehensible.  As I noted above, the motions judge
    recognized the propriety of the Star in advancing its interest.
Indeed, i
t seems to me that the motions judge was
    primarily motivated by his unfavourable view of the Stars claims and his
    perception of an inequality of resources.

[36]

At
    para. 16 he observes: 
The high minded
    assertions of the Star are not without commercial consequences.  The Star
    is not a non-profit interest group.  And
    later, a
t
para. 19 he
    justifies his ultimate order with these remarks:

Substantial indemnity costs are usually reserved
    for exceptional situations.  This situation, between a media giant and an
    individual trying to protect his right to privacy is exceptional.  This,
    like any David and Goliath situation, was, to say the least, a tough battle
    based on principle.

[37]

First, the view of the motions judge on
    the ethics of the Star seeking to publish potentially embarrassing personal
    information about Mr.
Fraleigh
does not amount to
    conduct worthy of sanction by the courts.
Second, the relative
    resources of litigants is not relevant in determining a costs award except
    perhaps when considering the impecuniosity of a plaintiff in making a costs
    award against them: see
Mark M.
Orkin
,
The Law of Costs
, 2d ed.,
looseleaf
(Aurora: Canada Law Book, 2010), at para. 205
;
Jeremia
v. Toronto (Police Services Board)
, 2009
    ONCA 671, leave to appeal to S.C.C. refused, [2009] S.C.C.A. No. 471.

[38]

There was no evidence provided as to the relative resources
    of the Star and Mr.
Fraleigh
.  There is also no other analysis of any of the
    required principles that must inform a judge when exercising his or her
    discretion to award costs.

[39]

I would, therefore, set aside the motions judges order of
    full indemnity costs and substitute an order of partial indemnity costs as
    discussed below.

(iv)      What is
    the appropriate costs award?

[40]

Finally, the Star submits that there was no basis for
    awarding costs for steps taken by Mr.
Fraleigh
leading up to the lifting of the publication ban and sealing order that he had
    improperly obtained.   I agree.

[41]

Once again, it was Mr.
Fraleigh
who on January 7, 2010 obtained a complete
    publication ban and sealing order without notice to anyone.
The
    order was periodically extended, ultimately until an unspecified return
    date.  It was not until February 17, 2010
    that the Star brought its motion to intervene.  Also on February 17, Mr.
Fraleigh
responded by
    bringing his own motion to intervene to respond to the Stars motion and to
    seek an appropriate publication ban on information respecting his personal
    health.

[42]

On February 25, 2010, Milanetti J. issued
    a consent order granting both Mr.
Fraleigh
and the
    Star leave to intervene and lifting the previous publication ban and sealing
    order.
Milanetti J. replaced the publication ban with one only
    pertaining to information concerning Mr.
Fraleighs
health.  This was the information that Mr.
Fraleigh
sought to protect from public
    disclosure.  The publication ban by
    Milanetti J. was a temporary measure pending full argument on Mr.
Fraleighs
motion.

[43]

Up to the time of the
    consent order Mr.
Fraleigh
had incurred legal costs
    pursuing his own unopposed interests.  It
    must have been a reasonable expectation that obtaining such an order in this
    fashion and in connection with his ex-wifes litigation might be challenged.  To be sure, when the motions of the Star and
    Mr.
Fraleigh
were heard together, Ms.
Fraleigh
supported the Stars position.

[44]

Furthermore, the
    Stars conduct in challenging Mr.
Fraleighs
complete
    publication ban was found by the motions judge to be, at least in part, to
    preserve freedom of the press and the openness of the court.  Thus, it seems to me that there is no basis
    for any costs award up to the time of the consent order.

[45]

The litigation after February 25, 2010 related
exclusively
to the validity of the remaining partial
    ban and sealing order, which was upheld.
The motions judge exercised his discretion, as
    he was entitled to, and at para. 18 ordered costs to Mr.
Fraleigh
holding that:

He was the victor in a legitimate exercise. 
    Our law provides that victors may seek their costs. There is no reason to deny
    him his costs.

[46]

I would, in accordance
    with these reasons, award Mr.
Fraleigh
his costs but
    only for the contested litigation that occurred after February 25, 2010, on a
    partial indemnity scale.  The costs should
    be fixed in the amount of $28,000, inclusive of disbursements and applicable
    taxes.

DISPOSITION

[47]

For the
    foregoing reasons I would allow the Stars appeal in part.  I would
set aside the motions judges order of full indemnity costs
    and substitute an order of partial indemnity costs fixed in accordance with
    these reasons.  In all other respects, I
    would dismiss the appeal.

[48]

Finally,
    with due consideration of this result, if the parties
are unable to agree on the costs of the appeal, if any,
    they may make submissions in writing to be exchanged and filed within 30 days
    of the date of this decision
.

RELEASED:

AUG 16 2011                                             H.S.
    LaForme J.A.

KF                                                               I
    agree K. Feldman J.A.

I
    agree R.A. Blair J.A.


